COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Great Value Storage, LLC, World Class Capital Group, LLC, and
                          Natin Paul v. Princeton Capital Corporation and In re Great Value
                          Storage, LLC, World Class Capital Group, LLC, and Natin Paul

Appellate case number:    01-21-00284-CV & 01-21-00672-CV

Trial court case number: 2019-18855

Trial court:              165th District Court of Harris County


          On October 26, 2021, this Court issued an order in appellate cause number 01-21-00284-
CV, temporarily granting appellants’ motion to stay appointment of the receiver. In the order, the
Court abated the appeal and remanded for a hearing in the trial court for a determination by the
trial court whether appellee’s interests would be protected by a supersedeas bond or other order
under Rule 24. Rule 24.1 permits a judgment debtor to supersede by either filing a good and
sufficient bond, making a cash deposit in lieu of bond, or providing alternate security ordered by
the trial court. See TEX. R. APP. P. 24.1(a).

        In this order, the Court directed the filing of a status report by November 15, 2021. On
November 15, 2021, appellants filed a letter stating that they intended to file a nominal $100 bond
and attached a declaration by their bookkeeper asserting that Great Value had a negative net worth.
The receiver and appellee filed letters asserting that the temporary stay of the order appointing a
receiver should be lifted based on appellants’ lack of compliance with this Court’s order.

        Because appellants did not comply with this Court’s order, the order of October 26, 2021
was withdrawn, the abatement was lifted, the appeal was reinstated on the active docket, and the
temporary grant of appellants’ motion for emergency relief was withdrawn and the motion for
emergency relief was denied. This ruling stated that it did not prevent appellants from obtaining
suspension of enforcement of the judgment by obtaining the trial court’s approval of a good and
sufficient bond. See TEX. R. APP. P. 24.1(a),(b)(2). To date, appellants have not sought approval
from the trial court of their nominal cash deposit.
         Appellants also filed an original proceeding in appellate cause number 01-21-00672-CV
challenging the trial court and the receiver’s actions in enforcing the judgment after appellants
filed a nominal cash deposit. This Court issued an order on December 6, 2021, granting the motion
for temporary relief, and stayed the trial court’s order appointing the receiver. Today, we
withdraw that order and lift that stay.
        Although appellants claim that their nominal cash deposit in lieu of supersedeas is
sufficient, the receiver has filed a motion in the original proceeding, asking that we lift the stay
because the financial declaration filed by appellants is false and appellant is not entitled to suspend
enforcement of the final judgment based on a nominal cash deposit. The receiver further contends
that appellants have transferred properties while the stay orders issued by this Court have been in
effect. To protect both parties, the Court will not stay the trial court’s order without a supplemental
clerk’s record containing findings and conclusions from the trial court that this deposit is sufficient
under Rule 24.
       Accordingly, the Court abated the appeal and remanded to the trial court for a
determination whether appellee and appellants’ rights would be adequately protected by
supersedeas or another order under Rule 24, and if so, the amount and type of security appellant
must post. See TEX. R. APP. P. 24.1, 24.3, 29.1, 29.3; WC 1st & Trinity; LP v. Roy F. and JoAnn
Cole Mitte Found., No. 03-19-00905-CV, 2019 WL 6972679, at *1 (Tex. App.—Austin Dec. 19,
2019, no pet.) (mem. op.).
        Appellants are ordered to file a status report with this Court concerning the status of the
supersedeas proceedings on or before January 18, 2022, and to see that a clerk’s record is filed
in this Court concerning the trial court’s determination of the amount and type of supersedeas, as
well as any bond or other supersedeas posted by appellant. The Court may reinstate and proceed
with the appeal on the active docket if appellants fail to file a status report by January 18,
2022.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: _December 23, 2021____